Citation Nr: 0724692	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  03-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for a right leg disorder, claimed as a 
result of VA medical treatment in March 2001.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1973 to December 1976.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In October 2001, the RO received the veteran's claim of 
entitlement to service connection for a right leg disorder, 
along with an alternative claim of entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 for a 
right leg disorder as a result of VA medical treatment in 
March 2001.  In a February 2003 rating decision, the RO 
denied both claims.  The veteran filed a notice of 
disagreement in regards to the February 2003 rating decision.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claims and confirmed 
the RO's findings in an April 2003 statement of the case 
(SOC).  The appeal was perfected with the submission of the 
veteran's substantive appeal (VA Form 9) in April 2003.

The Board denied each of the claims in a February 2004 
decision, which the veteran duly appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a July 2005 Order, the Court remanded the case to the Board 
for compliance with the instructions contained in a July 2005 
Joint Motion for Remand (the Joint Motion), which was filed 
by the veteran's attorney and counsel for the Secretary of 
Veterans Affairs.

The Joint Motion essentially requested that the veteran be 
afforded a VA examination by an orthopedics expert addressing 
the nature and etiology of his right lower extremity 
impairment, specifically addressing the potential 
relationship between any right leg disability and either the 
veteran's period of service or VA treatment.  The Board 
remanded the case in November 2005 for the purpose of 
obtaining such examination.  Pursuant to the Board's request, 
additional VA examinations were conducted in January and 
February 2006.  Based in part on these examinations, the RO 
again denied the veteran's claims in an April 2006 
supplemental statement of the case (SSOC). 

Subsequent to the issuance of the April 2006 SSOC and the 
case's return to the Board, additional VA outpatient records 
were associated with the claims folder without an 
accompanying waiver of initial consideration by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) 
(2006).  The Board sent the veteran a letter in November 2006 
advising him that if he wished to waive RO consideration of 
this evidence, he should notify the Board within 45 days.  
The veteran responded later that same month, indicating that 
he would not waive initial RO consideration of the 
additionally-received evidence, and requesting that the Board 
remand the case so that such can be accomplished.  The case 
was remanded again in December 2006 for this purpose, and in 
January 2007 the RO issued a SSOC which continued to deny the 
claims.

Issue not on appeal

The RO also denied the veteran's claim of entitlement to 
service connection for thoracic myelopathy in a May 2005 
rating decision.  The veteran filed a notice of disagreement 
with that decision later that same month, and a SOC was 
issued in June 2006.  To the Board's knowledge, the veteran 
has not submitted a substantive appeal regarding the matter 
of service connection for thoracic myelopathy and that issue 
is therefore not in appellate status.  See 38 C.F.R. § 20.302 
(2006); see also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].




FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
current right leg disorder and his military service.

2.  A preponderance of the medical evidence of record 
supports a conclusion that the veteran's right leg disorder 
was not caused by carelessness, negligence, lack of proper 
skill, or error in judgment on the part of VA in furnishing 
surgical treatment to the veteran, nor was such the result of 
an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A right leg disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for the entitlement to compensation for a 
right leg disability under the provisions of 38 U.S.C. § 1151 
have not been met.  38 U.S.C. § 1151 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a right leg disorder and, in the alternative, entitlement to 
compensation for the same disability under the provisions of 
38 U.S.C. § 1151.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.



Compliance with the Court's directives

The Joint Motion called for additional evidentiary 
development "because VA may have failed to provide an 
adequate medical examination and to obtain an adequate 
opinion on the issues presented on appeal."  See Joint 
Motion, page 8.  Specifically, the May 2002 VA opinion was 
found to be inadequate because no physical examination of the 
veteran was performed.  Id. at 9.  The Joint Motion also 
requested that the veteran be provided a "medical opinion by 
an orthopedics expert on the issue of whether his current 
right leg disability is due to VA medical treatment provided 
in March 2001." Id. at 9-10.  

Pursuant to the Board's request, additional VA examinations 
were conducted in January and February 2006.  This recently 
obtained medical evidence, obtained pursuant to the Board's 
November 2005 remand, will be discussed below.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board's February 2004 decision contained an extensive 
discussion of the requirements of the VCAA's duty to notify 
[see the Board's February 20, 2004 decision, pages 3-11.]  
The Board concluded as follows: "In short, the Board has 
carefully considered the provisions of the VCAA in light of 
the record on appeal, and . . . finds that the development of 
these claims has been consistent with the provisions of the 
new law."

The Court-adopted Joint Motion did not identify any defect in 
the Board's February 2004 decision regarding the notification 
provisions of the VCAA.  Nor did the parties or the Court 
itself identify and deficiencies with respect to VCAA notice  
compliance on the part of VA.  The reason for remand, as 
stated in the Joint Motion, as adopted by the Court, was the 
Board's failure to fulfill the VCAA's duty to assist the 
veteran.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA.  Nor did the Court.

Although the Court's July 2005 Order serves to vacate the 
Board's February 2004 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the VCAA's notification 
requirements to the veteran.  In other words, through the 
Board's February 2004 denial, the veteran has already had an 
extensive advisement of the VCAA's duty to notify.

Given the Court's injunction against piecemeal litigation, 
the Board is confident that the notification portions of the 
VCAA are not an issue in this case.  That is, the Board 
believes that the law of the case is that there are no VCAA 
notification defects which have been raised by the veteran 
and which need be addressed by the Board.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

Subsequent to the Court's Order, on March 20, 2006, the Board 
wrote to the veteran, asking if there was any additional 
evidence and argument to submit.  This further satisfies the 
"give us everything you've got" provision contained in 
38 C.F.R. § 3.159 which was referenced by the Court in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004).

In November 2006, the veteran submitted a New Evidence 
Response Form opting for initial AOJ review of VA outpatient 
records which were recently associated with the claims 
folder.  The veteran did not identify any VCAA notification 
problems.  

It is abundantly clear from pleadings to the Court, the Joint 
Motion itself, and statements made to the Board that the 
veteran and his attorney are fully aware of what is required 
under the VCAA.  See DelaCruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]; see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) [VA has no further duty to notify a veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim]. 

Since the July 2005 Court Order, there has been a significant 
recent Court decision concerning the VCAA affecting the 
veteran's service connection claim which must be addressed by 
the Board.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection and benefits pursuant to 38 U.S.C. § 1151 
for the veteran's right leg disorder.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  The veteran's claim of entitlement to service 
connection was denied based on elements (2), existence of a 
disability, and (3), connection between the veteran's service 
and the claimed disability.  The veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 was denied 
based on a lack of evidence as to element (3), relationship 
of a current disability to the veteran's VA care.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those 
crucial elements.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private medical treatment of the veteran.  
Additionally, subsequent to the Court's July 2005 Order 
indicating the Board's failure to meet the duty to assist 
provisions of the VCAA, the veteran was provided with VA 
joints examination in January 2006 and a VA peripheral nerves 
examination in February 2006, the results of which will be 
discussed below.  The reports of the VA examinations reflect 
that the examiners recorded the veteran's past medical 
history, noted his current complaints, conducted appropriate 
physical and neurological examinations and rendered 
appropriate diagnoses and opinions.  

In summary, the Board finds that with respect to these issues 
VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has secured the services of an attorney.  
He declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for a right leg 
disorder.

The veteran seeks service connection for a right leg 
disorder, which he contends is related to an in-service 
automobile accident.  See, e.g., an October 23, 2001 
Statement in Support of Claim.  [As is discussed elsewhere in 
this decision, he alternatively contends that the same 
disorder is due to treatment at  VA medical facility.] 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  
See Hickson, supra.

With respect to Hickson element (1), the February 2006 VA 
peripheral nerves examiner indicated that a right leg 
disorder was present as a result of the "demylinating 
process" that led to a biopsy of the veteran's thoracic 
spinal cord, "as well as the residual deficit caused by the 
biopsy itself."  Hickson element (1) has thus been satisfied 
for the claim.

Turning to Hickson element (2), in-service disease or injury, 
the Board will separately address the matters of in- service 
disease and in-service injury.

With respect to in-service disease, the veteran's service 
medical records are negative for the presence of right leg 
disease.  Additionally, despite his report of a history of 
"leg cramps," the veteran's lower extremities and 
neurological examination results were normal at the time of 
his November 1976 separation examination.  Accordingly, the 
Board finds that there is no competent medical evidence of 
right leg disease in service.

With respect to in-service injury, the veteran contends that 
he injured his right leg in an automobile accident in 
service.  See, e.g., the veteran's undated statement, 
received at the RO on March 23, 2007.   

The evidence shows that a motor vehicle accident in fact 
occurred in September 1976; however, for reasons stated 
immediately below the Board does not find that a right leg 
injury was incurred thereby.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

A review of the service medical records, as well as post-
service medical records for many years after service, fails 
to disclose any reference to a right leg injury sustained in 
the 1976 motor vehicle accident. Medical records dated 
September 30 and October 1, 1976 show injuries of the face, 
chest and left hip; the right leg is 
not mentioned.

Significantly, there is no mention of a right leg problem by 
the veteran himself until he filed his initial claim of 
entitlement to VA benefits in 2001, over two decades after he 
left military service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

The Board finds it to be particularly significant that the 
veteran did not mention the purported injury in service when 
he filed a claim for non-service-connected pension benefits 
in June 2000.  Instead, the veteran indicated that his right 
leg numbness was related to dropping a table on his right 
foot in October 1999, shortly before he filed his claim and 
over twenty years after his separation from military service.  
The veteran also referred to this post-service right leg 
injury in a private treatment record from A.D.T., D.O., dated 
in March 2000.  

Moreover, and significantly in the Board's estimation, during 
a December 2000 VA examination for his pension claim, the 
veteran specifically denied any trauma or injury during his 
time in service and again referred to the October 1999 injury 
as the source of his right leg problems.  

The lack of any evidence of right leg symptoms and complaints 
for two decades after service is itself evidence which tends 
to show that no injury to the right leg was sustained in 
service or that an injury to the right leg, if any, did not 
result in any disability.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact]; see also 38 
C.F.R. § 3.102 [noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence].  The veteran's silence over the years as to the 
matter of an alleged in-service right leg injury speaks 
volumes.

The Board believes that the most accurate reports were 
related by the veteran when he was treated in March 2000 and 
examined in December 2000 and reported a post-service injury 
as the source of his right leg pain.  Not only was this 
treatment more contemporaneous, but also at that time there 
was no issue of monetary gain.  Thus, to the extent that the 
veteran's current contentions are in conflict with the 
medical history taken in March 2000 and December 2000, the 
Board finds that the statements made by the veteran in March 
2000 and December 2000 to be more probative than statements 
made years later in the context of a claim for monetary 
benefits from the government.  Not only may the veteran's 
memory be dimmed with time, but self-interest may also play a 
role in the more recent statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

The Board notes that there are a couple of fleeting 
references in VA outpatient records dated in July 2001 and 
October 2001 to an automobile accident in service in 
"1975".  These references appear to be based exclusively on 
the veteran's self-reported history of an in-service 
automobile accident.  Such statements, which are obviously 
based on the veteran's self report, are contradicted by the 
record as a whole and are of no probative value.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described]. 

In short, because the record as a whole clearly demonstrates 
that a right leg injury did not occur in service, the Board 
finds the veteran's recent statements concerning such an 
injury to be lacking in credibility and probative value.

The Board wishes to make it clear that it does not dispute 
that the veteran was involved in an automobile accident 
during his military service; indeed, such is documented in 
his service medical records.  However, for reasons expressed 
immediately above, the Board finds that the evidence of 
record, as a whole, does not support the veteran's contention 
that he sustained injury to the right leg and/or any chronic 
right leg disability thereby.  Hickson element (2) has 
therefore not been met, and the service connection claim 
fails on this basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative].

With respect to Hickson element (3), no medical nexus opinion 
in the veteran's favor is of record.  Indeed, the February 
2006 VA examiner specifically found that the veteran's right 
leg problems were not a result of the September 1976 
automobile accident, as "this injury resolved and no 
connection can easily be drawn to the [veteran's] current 
presentation."  There is no competent medical nexus opinion 
to the contrary.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) (2006), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is no 
objective medical evidence of the claimed right leg disorder 
in service or for decades thereafter.  Supporting medical 
evidence is required.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.  

To the extent that the veteran himself and his attorney 
contend that a medical relationship exists between service 
and his current right leg problems, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  
Any such statements offered in support of the veteran's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).

In short, the preponderance of the competent and probative 
evidence of record indicates there is no competent medical 
opinion relating current right leg problems to the veteran's 
military service.  Accordingly, Hickson element (3), medical 
nexus, has also not been satisfied, and the claim also fails 
on that basis.

In summary, Hickson elements (2) and (3) have not been met.  
For the reasons and bases which have been expressed above, 
the preponderance of the evidence is against this claim, 
contrary to the assertions made by the veteran and his 
attorney.  The benefit sought on appeal is accordingly 
denied.



2.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for a right leg disorder, claimed as a 
result of VA medical treatment in March 2001.

The veteran alternatively claims that his right leg 
disability is a result of VA medical treatment.

Relevant law and regulations

38 U.S.C. § 1151

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was- (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."



Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2006).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. 
§ 3.361(c)(2) (2006).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 
See 38 C.F.R. § 3.361(d)(1) (2006).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2006).

Analysis

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 for a right leg disorder, which he claims is 
a result of negligence during a March 2001 laminectomy and 
removal of a spinal cord lesion at a VA medical facility. 

As discussed in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such was the result of either negligence or carelessness 
on the part of VA or an event not reasonably foreseeable.

With respect to the matter of additional disability, the 
medical evidence shows that the veteran was experiencing 
right leg symptomatology prior to the March 2001 surgery.  As 
detailed in the discussion of the service connection claim 
above, the veteran began complaining of right leg numbness 
after he dropped something on his right foot in October 1999.  
The questions to be answered, then, are (1) whether there was 
additional disability after the March 2001 procedure and if 
so (2) whether such procedure caused the additional 
disability to the veteran's right leg.  

VA outpatient records subsequent the March 2001 surgery 
indicate that the veteran continued to lose function in his 
right lower extremity and was unable to ambulate without use 
of an assistive device.   There thus appears to have been 
additional disability after the surgery.  The remaining 
question is whether such additional disability was due to the 
surgery.  Medical opinions were sought in May 2002, December 
2004 and February 2006 to determine whether such increased 
symptomatology was a result of the March 2001 procedure.  

The May 2002 VA examiner found that "the digression of the 
veteran's condition is not related to the operative 
procedure, but rather an expected progression of the 
disease."  This is contrasted with the opinion of the 
December 2004 VA examiner, who indicated that "it was at 
least as likely as not that the surgery added some additional 
disability by causing further damage to the spinal cord;" as 
well as the opinion of the February 2006 VA examiner, who 
stated that the veteran "did incur increased deficit from 
the surgery."  As the evidence in favoring of finding 
additional disability as a result of the March 2001 surgery 
outweighs the evidence against such a finding, the Board 
finds that additional disability to the right leg resulted 
from the March 2001 procedure.  

The Board must now determine whether such additional 
disability is due to carelessness, negligence, etc. on the 
part of VA; or whether such additional disability is the 
result of an event which was not reasonably foreseeable.  The 
thrust of the veteran's argument in this case centers on the 
issue of negligence.  See, e.g., the veteran's undated 
statement, received at the RO on March 23, 2007.

The December 2004 and February 2006 VA examiners specifically 
opined on this matter.  The December 2004 VA examiner 
determined: "the surgery /biopsy did not cause this 
additional disability because of carelessness, negligence or 
error in judgment but rather [the additional disability] 
would be a potential complication expected from the 
procedure."  

The February 2006 VA examiner offered further insight into 
this matter when he stated: "His current right leg problem . 
. . is from the underlying process which lead [sic] to the 
surgery and to the surgery itself.  He did incur increased 
deficit from the surgery.  However, the increased deficit 
from a spinal cord biopsy is a known consequence of this 
surgery and while not common is not unexpected.  It is a 
known risk of the surgery.  It can result without technical 
error or negligence on the part of the surgeon as in this 
case.  The decision for surgery was appropriate, there were 
no technical errors."  In other words, the VA examiner 
stated that the veteran's additional disability is not a 
result of any negligent action during his VA treatment, but 
is instead an expected result of surgery which was deemed 
necessary.

There is no competent medical evidence to the contrary.  The 
only evidence in the claims file serving to link the 
veteran's claimed additional right leg disability to 
negligence on the part of VA emanates from statements made by 
the veteran himself.  It is now well settled, however, that 
laypersons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters 
such as determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu, supra.  The 
veteran's statements in this regard are accordingly lacking 
in probative value.

The Board notes that the veteran does not argue that his 
right leg problems are the result of an event which was not 
reasonably foreseeable.  In any event, the Board has 
considered the matter of foreseeability.  The two medical 
opinions discussed above make it clear that the additional 
disability resulting from the spinal cord biopsy was "a 
potential complication expected from the procedure" and "a 
known consequence of this surgery and while not common is not 
unexpected".  The additional disability was considered by 
the two examiners to be an ordinary risk of the treatment 
provided. The additionally disability was thus 
"foreseeable".  See 38 C.F.R. § 3.361(d)(2) (2006)
  
The veteran has argued that the December 2004 VA examiner's 
opinion is invalid, as it was based on the incorrect 
assumption that he currently has multiple sclerosis (MS).  
See the May 18, 2005 Statement in Support of Claim.  That the 
December 2004 VA examiner based his opinion on a diagnosis of 
MS does not detract from the fact that he determined that 
there was additional disability from the March 2001 surgery 
which did not result from carelessness, negligence, etc. on 
the part of VA; and that such additional disability is the 
result of an event which was not reasonably foreseeable.  

In any event, the Board ordered additional evidentiary 
development on this issue pursuant to the Joint Motion and 
subsequent Court Order.  he February 2006 VA examiner, who 
did not indicate a diagnosis of MS, also rendered an opinion 
against the veteran's claim. 

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim for benefits 
pursuant to 38 U.S.C. § 1151.  If he was dissatisfied with 
the opinions of the December 2004 and February 2006 VA 
examiners, he had the opportunity to submit a medical opinion 
or opinions in his favor of his claim.  He has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

Accordingly, the competent medical evidence of record 
indicates that the additional right leg disability 
experienced by the veteran was not due to carelessness, 
negligence, lack of proper skill, and error in judgment on 
the part of VA or to an event not reasonably foreseeable, and 
the claim fails on this basis.  

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 for a right leg disorder.  The benefit 
sought on appeal is accordingly denied. 


ORDER

Service connection for a right leg disorder is denied.

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a right leg disorder, claimed as a result of VA 
medical treatment in March 2001, is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


